 Case 2:20-cv-04477-SB-KS Document 113 Filed 08/17/21 Page 1 of 2 Page ID #:3543
                                                          August 17, 2021

                                                              VPC
 1

 2
                                                            JS-6

 3

 4

 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11 ESTATE OF DANIEL HERNANDEZ, by               Case No. 20-cv-04477-SB (KSx)
12 and through successors in interest, Manuel
     Hernandez, Maria Hernandez and M.L.H.;     JUDGMENT
13 MANUEL HERNANDEZ, individually;

14 MARIA HERNANDEZ, individually;
     M.L.H., a minor, by and through her
15 guardian ad litem CLAUDIA SUGEY

16 CHAVEZ,

17                     Plaintiffs,
18
     v.
19
20 CITY OF LOS ANGELES; LOS
     ANGELES POLICE DEPARTMENT;
21 TONI MCBRIDE; and DOES 1 to 10,

22
                       Defendants.
23

24

25

26

27

28
 Case 2:20-cv-04477-SB-KS Document 113 Filed 08/17/21 Page 2 of 2 Page ID #:3544



 1       WHEREAS, Defendants TONI McBRIDE, CITY OF LOS ANGELES and LOS
 2 ANGELES POLICE DEPARTMENT’s (“Defendants”) Motion for Summary Judgment

 3 having been granted by the Court on August 10, 2021 (Order, Dkt. 111), against Plaintiffs

 4 ESTATE OF DANIEL HERNANDEZ, MANUEL HERNANDEZ, MARIA

 5 HERNANDEZ and M.L.H., a minor, by and through her guardian ad litem CLAUDIA

 6 SUGEY CHAVEZ (“Plaintiffs”), Judgment is hereby entered in favor of Defendants.

 7       NOW THEREFORE, IT IS HEREBY ORDERED THAT:
 8       1.    Judgment is entered forthwith in favor of Defendants TONI
 9             McBRIDE, CITY OF LOS ANGELES and LOS ANGELES POLICE
10             DEPARTMENT, as against Plaintiffs ESTATE OF DANIEL
11             HERNANDEZ, MANUEL HERNANDEZ, MARIA HERNANDEZ
12             and M.L.H., a minor, by and through her guardian ad litem
13             CLAUDIA SUGEY CHAVEZ;
14       2.    Plaintiffs shall take nothing by way of their consolidated Complaint
15             (Dkt. 26) as against Defendants; and
16       3.    Defendants shall recover their costs in accordance with Local Rule 54.
17

18 IT IS SO ORDERED.

19
20 Dated: August 17, 2021

21

22
                                                       Stanley Blumenfeld, Jr.
23                                                    United States District Judge
24

25

26

27

28
